DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Applicant’s amendment/response filed on 1/21/2022 has been entered and made of record.
3.		Applicant has amended claim 14. Applicant has not added or canceled any claims. Currently, claims 1-20 are pending.
4.		Applicant has amended claim 14, therefore, the objection to this claim is now withdrawn.
5.		Applicant has filed a terminal disclaimer, therefore, the double patenting rejection is now withdrawn. Examiner refers to the action below.

Terminal Disclaimer
6.		The terminal disclaimer filed on 1/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. patent 10,650,270 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
7.		Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of Rainer Kummerle et al. ("Simultaneous Parameter Calibration, Localization, and Mapping," Advanced Robotics , Vol. 26, no. 17, 13 September 2012, pages 2012-2041) discloses to perform localization, calibration, and mapping of an space/environment for a robot that moves/travels in this environment. Kummerle et al. nor any other prior art of record, regarding claim 1, teaches the features of “wherein the pose graph comprises a plurality of edges associated with a cost function representing an error in consecutive robot poses based on a robot motion model; determining one or more motion model parameters for the robot that optimize the cost function associated with the plurality of edges in the pose graph; and providing the one or more motion model parameters for the robot,” these, in combination with the other claim limitations. Regarding claim 15, none of the prior art of record teaches the features of "wherein the pose graph comprises a plurality of edges associated with a cost function representing an error in consecutive robot poses based on a robot motion model; determine one or more motion model parameters for the robot that optimize the cost function associated with the plurality of edges in the pose graph; and control the robot to navigate within the environment based on the determined one or more motion model parameters," these, in combination with the other claim limitations. Regarding claim 19, none of the prior art of record teaches the features of "wherein the pose graph comprises a plurality of edges associated with a cost function representing an error in consecutive robot poses based on a robot 
6.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
7.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-4650.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668
February 8, 2022